DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/22/2022 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 8, 15, 16, & 17 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by TSUJI (US 20120199861).
Regarding claim 1, TSUJI discloses that a light-emitting diode, comprising:
a semiconductor stack, comprising a first semiconductor layer 140, an active region 150 , and a second semiconductor layer 160 stacked in a first direction;
a transparent conductive layer 170 formed on the semiconductor stack and electrically connected to the second semiconductor layer 160 (Fig. 2);
an insulating layer 180 formed on the transparent conductive layer 170, comprising a first opening 211 (Fig. 2);
a first electrode layer 220 formed on the insulating layer 180, comprising a first pad 220 and a first extension 211, wherein in a cross-sectional view, the first extension extends 211 from a periphery of the first pad 220 in a second direction perpendicular with the first direction (Fig. 2); and
a second electrode layer 320 formed on the insulating layer 180, electrically connected to the first semiconductor layer 140, wherein the first extension 211 contacts the transparent conductive layer 170 through the first opening 211 and covers the entire first opening, and wherein the first extension does not overlap the second electrode layer 320 in the first direction (Fig. 2).
Reclaim 6, TSUJI discloses that the first extension comprises a portion corresponding to the first opening, and the width of the portion is larger than the width of the first opening (Fig. 2).
Reclaim 8, TSUJI discloses that the insulating layer further comprises a third opening 211 and the first pad contacts the transparent conductive layer through the third opening (Fig.2). 
Reclaim 15, TSUJI discloses that a light-emitting diode, comprising: 
a semiconductor stack, comprising a first semiconductor layer, an active region, and a second semiconductor layer; 
a transparent conductive layer 170 formed on the semiconductor stack and electrically connecting to the second semiconductor layer 160 (Fig. 2);
an insulating layer 180 formed on the transparent conductive layer, comprising a first opening 211 and a plurality of insulating islands in the first opening 211; and
an electrode layer 220 formed on the insulating layer, comprising a pad and an extension 211 extending from the pad 220;
wherein the extension 211 electrically connects to the second semiconductor layer 160 through the first opening and overlaps the plurality of insulating islands (Fig. 2).
Reclaim 16, TSUJI discloses that the plurality of insulating islands is separated with each other (Fig. 2).
Reclaim 17, TSUJI discloses that a part of the first opening is under the pad (Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-5 & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over TSUJI (US 20120199861) in view of Kim et al. (US 20170108173).
Reclaim 2, TSUJI fails to teach that the transparent conductive layer comprises a second opening exposing the second semiconductor layer.
However, Kim suggests that the transparent conductive layer 130 comprises a second opening 130b exposing the second semiconductor layer 125 (Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide TSUJI with the transparent conductive layer comprises a second opening exposing the second semiconductor layer as taught by Kim in order to provide a slim structure while securing good durability (para. 0012) and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.	
Reclaim 3, TSUJI & Kim disclose that  the insulating layer further comprises a third opening and the first pad contacts the second semiconductor layer through the second opening and the third opening (TSUJI in view of Kim’s contact structure).
Reclaim 4, TSUJI & Kim disclose that  a plurality of recesses formed in the semiconductor stack, wherein each of the recesses comprises a side wall and a bottom, and wherein the side wall exposes the second semiconductor layer and the active region and the bottom exposes the first semiconductor layer (TSUJI in view of Kim, Fig. 2 & Kim’s structure 130b can be applied to each of plurality of opening 211 of TSUJI); and
wherein the transparent conductive layer comprises a fourth opening exposing the plurality of recesses and the second semiconductor layer between two adjacent recesses of the plurality of recesses (TSUJI in view of Kim, Fig. 2).
Reclaim 5, TSUJI & Kim disclose that  the insulating layer further comprises a plurality of fifth openings exposing the bottoms of the plurality of recesses; and the second electrode layer further comprising a second pad and a second extension extending from the second pad, and the second extension contacts the bottom of each of the plurality of recesses through the plurality of fifth openings (TSUJI in view of Kim, Fig. 2).
Reclaim 7, TSUJI & Kim disclose that  a plurality of recesses formed in the semiconductor stack and the transparent conductive layer, wherein each of the recesses comprises a side wall and a bottom, and wherein the side wall is composed of side surfaces of the transparent conductive layer, the second semiconductor layer, the active region, and a portion of the first semiconductor layer and the bottom is composed of an upper surface of the first semiconductor layer; and
wherein the first pad is formed on one of the plurality of recesses and the insulating layer covers the one of the plurality of recesses (TSUJI in view of Kim, Fig. 2).
Claim(s) 9-14 & 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over TSUJI (US 20120199861) in view of Kamiya et al. (US 20120049219).
Regarding claim 9, TSUJI discloses that  a light-emitting diode, comprising: 
a semiconductor stack, comprising a first semiconductor layer 140, an active region 150, and a second semiconductor layer 160;
a transparent conductive layer 170  formed on the semiconductor stack and electrically connecting the second semiconductor layer 160 (TSUJI Fig. 2);
an insulating layer 180 formed on the transparent conductive layer, comprising a first opening 211 (TSUJI, Fig. 2); and
an electrode layer 220 formed on the insulating layer, comprising a pad 211 and an extension 220 extending from the pad and having a width smaller than that of the pad (TSUJI, Fig. 2).
TSUJI fails to teach a recess formed in the semiconductor stack, wherein the recess comprises a side wall and a bottom, and wherein the side wall exposes the second semiconductor layer and the active region  and the bottom exposes an upper surface of the first semiconductor layer; 
wherein the extension is disposed above and covers the recess and electrically connects to the transparent conductive layer through the first opening and does not electrically connect to the first semiconductor layer through the recess, and wherein in a top view, the extension has a width smaller than that of the recess. 
However, Kamiya suggest that a recess formed in the semiconductor stack, wherein the recess 56 comprises a side wall and a bottom, and wherein the side wall exposes the second semiconductor layer and the active region  and the bottom exposes an upper surface of the first semiconductor layer; 
wherein the extension 80 is disposed above and covers the recess 56 and electrically connects to the transparent conductive layer 30 through the first opening 55 and does not electrically connect to the first semiconductor layer through the recess 56, and wherein in a top view, the extension has a width smaller than that of the recess (Fig. 2A-B).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide TSUJI with a recess formed in the semiconductor stack, wherein the recess comprises a side wall and a bottom, and wherein the side wall exposes the second semiconductor layer and the active region  and the bottom exposes an upper surface of the first semiconductor layer; 
wherein the extension is disposed above and covers the recess and electrically connects to the transparent conductive layer through the first opening and does not electrically connect to the first semiconductor layer through the recess, and wherein in a top view, the extension has a width smaller than that of the recess as taught by Kamiya in order to enhance variations of electrical connections  and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.	
Reclaim 10, Tsuji & Kamiya disclose that the insulating layer further comprises an insulating island covering the recess (Tsuji, Fig. 2 in view of Kamiya’s Fig. 2A-2B).
Reclaim 11, Tsuji & Kamiya disclose that the first opening surrounds the insulating island and the extension extends on the insulating island (Tsuji, Fig. 2 in view of Kamiya’s Fig. 2A-2B).
Reclaim 12, Tsuji & Kamiya disclose that the transparent conductive layer compresses a second opening at the location of the insulating island (Tsuji, Fig. 2 in view of Kamiya’s Fig. 2A-2B).
Reclaim 13, Tsuji & Kamiya disclose that the second opening has a width smaller than that of the insulating islands, and the extension contacts the transparent conductive layer through the first opening (Tsuji, Fig. 2 in view of Kamiya’s Fig. 2A-2B).
Reclaim 14, Tsuji & Kamiya disclose that the second opening has a width larger than that of the insulating islands, and the extension contacts the second semiconductor layer through the first opening (Tsuji, Fig. 2 in view of Kamiya’s Fig. 2A-2B).
Reclaim 18, TSUJI & Kamiya disclose that the transparent conductive layer comprises a second opening at the part of the first opening (Tsuji, Fig. 2 in view of Kamiya’s Fig. 2A-2B).
Reclaim 19, Tsuji & Kamiya disclose that the pad contacts the second semiconductor layer through the part of the first opening and the second opening (Tsuji, Fig. 2 in view of Kamiya’s Fig. 2A-2B).
Reclaim 20, TSUJI & Kamiya disclose that the extension extends along the first opening (Tsuji, Fig. 2 in view of Kamiya’s Fig. 2A-2B).
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/             Primary Examiner, Art Unit 2899